Exhibit 21.1 SUBSIDIARIES OF THE REGISTRANT Name State of Incorporation/ Organization SeaCube Container Holdings Ltd. Bermuda SeaCube Container Investment LLC Delaware SeaCube Operating Company Ltd. Bermuda Container Leasing International LLC. (d/b/a SeaCube Containers, LLC) New York CLI Funding LLC Delaware CLI Funding II LLC Delaware CLI Funding III LLC Delaware CLI Funding IV LLC Delaware CLI Funding V LLC Delaware CLI Domestic and Resale Group, LLC(d/b/a Seacastle Trading LLC) Delaware SeaCube Leasing International, Inc. Delaware SeaCube Container Leasing International, Inc. Delaware CLI Domestics & Resale (Europe) ApS (d/b/a/ Seacastle Trading (Europe) ApS Denmark SeaCube Containers (Hong Kong) Limited Hong Kong SeaCube Containers (Taiwan) LLC Delaware
